Exhibit 10(iii).32

 

DEFERRED COMPENSATION PLAN FOR SAFEWAY

NON-EMPLOYEE DIRECTORS

 

(Amended and Restated June 2, 2004)

 

ARTICLE I

 

1.1 Name and Purpose. The name of this plan is the “Deferred Compensation Plan
for Safeway Directors” (the “Plan”). Its purpose is to provide non-employee
Directors of the Company with increased flexibility in timing the receipt of
board service fees and to assist the Company in attracting and retaining
qualified individuals to serve as Directors. The Plan was adopted by the Board
of Directors on December 21, 1994 and amended and restated effective June 2,
2004.

 

1.2 Definitions. Whenever used in this Plan, the following terms shall have the
meaning set forth below:

 

  (a) “Automatic Deferral” means the automatic deferral of fifty percent of a
Director’s Compensation as described in Section 3.1 below.

 

  (b) “Board” means the Board of Directors of the Company.

 

  (c) “Closing Price” means the closing price of the Company’s Common Stock as
reported in The Wall Street Journal.

 

  (d) “Common Stock” means the Common Stock, par value $.01 per share, of
Safeway Inc.

 

  (e) “Company” means Safeway Inc.

 

  (f) “Compensation” means all remuneration paid to a Director for services as a
Director other than reimbursement for expenses and shall include, but not be
limited to, monthly fees for service and fees for attendance at meetings.

 

  (g) “Director” means any individual serving on the Board who is not an
employee of the Company or any of its direct or indirect subsidiaries.

 

  (h) “Elective Deferral” means a Participant’s elective deferral as described
in Section 3.2 below.

 

  (i) “Participant” means a Director who receives Compensation from the Company
in any Plan Year.



--------------------------------------------------------------------------------

  (j) “Plan Administrator” means a committee consisting of one or more senior
executives of the Company designated by the Chief Executive Officer of the
Company.

 

  (k) “Plan Year” means the calendar year.

 

ARTICLE II

 

2.1 Participation in the Plan. Any individual who is a Director as defined in
Section 1.2(g) shall participate in the Plan.

 

ARTICLE III

 

3.1 Automatic Deferrals. Payment of fifty percent of a Director’s Compensation
for each Plan Year shall automatically be deferred under the Plan, beginning
with the 2005 Plan Year for Directors serving on the Board as of June 3, 2004
and with the 2004 Plan Year for Directors who are first elected or appointed to
the Board after June 3, 2004.

 

3.2 Election to Defer. Each Director may elect annually to have payment of all
or any portion of his or her Compensation, in excess of the amount subject to
the Automatic Deferral, for that Plan Year deferred. No election to defer under
this Plan may be made after December 31 of the year preceding the Plan Year
during which Compensation would otherwise be paid. An election to defer any
Compensation shall be in writing and shall be delivered to the Plan
Administrator. An election to defer shall be irrevocable by the Director and
shall be effective for the Plan Year or Plan Years immediately following the
date on which it was filed as set forth in the written election to defer. In the
absence of a written election to defer filed by a Director with the Plan
Administrator, his or her Compensation remaining after the Automatic Deferral
will be paid directly to the Director. Notwithstanding the foregoing, a Director
who is first appointed or elected to the Board in a Plan Year may elect to defer
under the Plan all or a portion of his or her Compensation, in excess of the
amount subject to the Automatic Deferral, with respect to such Compensation
earned on and after the first day of the month next following the date such
Director completes and returns the written election to defer to the Company,
provided that such election is made within 30 days after the date the Director
is first elected or appointed to the Board.

 

3.3 Special Distribution Election. Each Participant may elect that Compensation
deferred pursuant to an Elective Deferral will be paid in January of a specified
year in the future that is at least twelve months from the last day of the Plan
Year in which the deferred Compensation would otherwise have been paid to the
Participant; provided, however, that if the Participant ceases to be a Director
prior to such specified year, the Participant’s account will be paid as soon as
practicable following the date on which the Participant ceases to be a Director.
Compensation deferred pursuant to an Automatic Deferral is payable only upon the
Participant’s termination of service with the Company as a Director.

 

2



--------------------------------------------------------------------------------

3.4 Mode of Deferral. Payment of a Participant’s Compensation deferred pursuant
to an Automatic Deferral shall be deferred by means of a stock credit. Payment
of a Participant’s Compensation deferred pursuant to an Elective Deferral may be
deferred by means of a cash credit, a stock credit or a combination of the two
as the Participant shall elect in writing at the same time as the election
provided for in Section 3.2. If a Participant fails to make an election as to
the mode of deferral of his or her Elective Deferral, he or she shall be deemed
to have elected deferral by means of a cash credit. Cash credits and stock
credits shall be recorded in accounts established in Participants’ names on the
books of the Company.

 

  (a) Cash Credits. If the Elective Deferral is deferred wholly or partly by
means of a cash credit, the Participant’s cash credit account shall be credited,
as of the last day of the calendar quarter, with the dollar amount of
Compensation deferred during the quarter by means of a cash credit. As of the
last day of each calendar quarter, the Participant’s cash credit account shall
also be credited with interest equivalent in an amount determined by applying to
the balance in the account as of the first day of the quarter (less any
distributions during the quarter) an interest rate for such quarter which, when
annualized, shall be the prime rate of Bankers Trust Company or such other rate
as the Plan Administrator may designate, as of the first business day of the
quarter. Interest shall be calculated on the actual number of days in the
quarter based upon a 360-day year.

 

  (b) Stock Credits. The Participant’s stock credit account shall be credited,
as of the last day of the calendar quarter with a Common Stock equivalent equal
to the number of shares of Common Stock (including fractions of a share) that
could have been purchased at the average of the Closing Price of Common Stock on
each business day during the last month of the calendar quarter with the amount
of the Compensation deferred during the quarter by means of a stock credit. As
of the date any dividend is paid to holders of Common Stock, the Participant’s
stock credit account shall also be credited with an additional Common Stock
equivalent equal to the number of shares of Common Stock (including fractions of
a share) that could have been purchased at the Closing Price of Common Stock on
such date with the dividend paid on the number of shares of Common Stock to
which the Participant’s stock credit account is then equivalent. In case of
dividends paid in property, the dividend shall be deemed to be the fair market
value of the property at the time of distribution of the dividend, as determined
by the Plan Administrator.

 

3.5 Distribution of Credits.

 

  (a) If a Participant has elected payment in a specified year under Section
3.3, distribution of his or her accounts will only be made in a single lump sum
payment. Otherwise, unless a Participant has elected to receive installment
payments as provided below or if the Participant fails to make any election with
respect to distribution of his or her accounts, payment of a Participant’s
accounts shall be made in a single lump sum as soon as practicable following the
end of the Plan Year in which the Participant ceases to be a Director.

 

3



--------------------------------------------------------------------------------

  (b) At the election of the Participant made in writing and delivered to the
Plan Administrator at least twelve months prior to the date his or her accounts
would otherwise be distributed, distribution of his or her accounts, commencing
as soon as practicable following the end of the Plan Year in which the
Participant ceases to be a Director, shall be made in any number of annual
installments not exceeding ten. Any such election, unless made irrevocable by
its terms, may be changed by written notice to the Plan Administrator at least
twelve months prior to the date his or accounts otherwise would be distributed.

 

  (c) Distribution of a Participant’s cash credit and stock credit accounts
shall be made in cash. The amount of the distribution for stock credit accounts
shall be determined by multiplying the number of shares of Common Stock
attributable to the distribution by the average of the Closing Price of Common
Stock on each business day in the month of December immediately prior to the
Plan Year in which the installment is to be paid.

 

3.6 Adjustment. If at any time the number of outstanding shares of Common Stock
shall be increased as the result of any stock dividend, subdivision or
reclassification of shares, the number of shares of Common Stock to which each
Participant’s stock credit account is equivalent shall be increased in the same
proportion as the outstanding number of shares of Common Stock is increased, or
if the number of outstanding shares of Common Stock shall at any time be
decreased as the result of any combination or reclassification of shares, the
number of shares of Common Stock to which each Participant’s stock credit
account is equivalent shall be decreased in the same proportion as the
outstanding number of shares of Common Stock is decreased. In the event the
Company shall at any time be consolidated with or merged into any other
corporation and holders of the Company’s Common Stock receive common shares of
the resulting or surviving corporation, there shall be credited to each
Participant’s stock credit account, in place of the shares then credited
thereto, a stock equivalent determined by multiplying the number of common
shares of stock given in exchange for a share of Common Stock upon such
consolidation or merger, by the number of shares of Common Stock to which the
Participant’s account is then equivalent. If in such a consolidation or merger,
holders of the Company’s Common Stock shall receive any consideration other than
common shares of the resulting or surviving corporation, the Plan Administrator,
in its sole discretion, shall determine the appropriate change in Participants’
stock credit accounts.

 

3.7 Installment Amount. In the event a Participant has elected to receive
distribution of his or her accounts in more than one installment, the amount of
each installment shall be determined by multiplying the current balance
(denominated in cash units for the portion elected to be deferred as cash
credits and denominated in stock units for the portion deferred or elected to be
deferred in stock credits) in the accounts as determined under Section 3.4, by a
fraction, the numerator of which is one, and the

 

4



--------------------------------------------------------------------------------

denominator of which is the number of installments yet to be paid. With respect
to cash credits, interest shall continue to be credited in accordance with
Section 3.4 during the payment period.

 

3.8 Distribution upon Death. In the event of the death of a Participant, whether
before or after ceasing to serve as a Director, any cash credit account and
stock credit account to which he or she was entitled, shall be converted to cash
and distributed in a single lump sum to such person or persons or the survivors
thereof, including corporations, unincorporated associations or trusts, as the
Participant may have designated. All such designations shall be made in writing
signed by the Participant and delivered to the Plan Administrator. A Participant
may from time to time revoke or change any such designation by written notice to
the Plan Administrator. If there is no unrevoked designation on file with the
Plan Administrator at the time of the Participant’s death, or if the person or
persons designated therein shall have all predeceased the Participant or
otherwise ceased to exist, such distributions shall be made in accordance with
the Participant’s will or in the absence of a will, to the administrator of the
Participant’s estate. Any distribution under this Section 3.8 shall be made as
soon as practicable following the end of the fiscal quarter in which the Plan
Administrator is notified of the Participant’s death. In this case, a
Participant’s stock credit account shall be converted to cash by multiplying the
number of whole and fractional shares of Common Stock to which the Participant’s
stock credit account is equivalent by the average of the Closing Price of Common
Stock on each business day during the last month of the calendar quarter prior
to the date of death.

 

3.9 Withholding Taxes. The Company shall deduct from all distributions under the
Plan any taxes required to be withheld by federal, state or local governments.

 

ARTICLE IV

 

4.1 Plan Administrator. The Plan Administrator shall have full power and
authority to administer the Plan including the power to promulgate forms to be
used with regard to the Plan, the power to promulgate rules of Plan
administration, the power to settle any disputes as to rights or benefits
arising from the Plan, and the power to make such decisions or take such actions
as the Plan Administrator, in its sole discretion, deems necessary or advisable
to aid in the proper maintenance of the Plan.

 

ARTICLE V

 

5.1 Funding. No promise hereunder shall be secured by any specific assets of the
Company, nor shall any assets of the Company be designated as attributable or
allocated to the satisfaction of such promises. In addition, amounts deferred
pursuant to the terms of the Plan and income attributable to such amounts shall
remain (until distributed in accordance with the terms of the Plan) solely the
property of the Company, subject to the claims of the Company’s general
creditors.

 

5



--------------------------------------------------------------------------------

ARTICLE VI

 

6.1 Non-alienation of Benefits. No benefit under the Plan shall be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, or charge; and any attempt to do so shall be void. No such benefit
shall, prior to receipt thereof by the Participant, be in any manner liable for
or subject to the debts, contracts, liabilities, engagements, or torts of the
Participant.

 

6.2 Domestic Relations Orders. If a court of competent jurisdiction determines
pursuant to a judgment, order or approval of a marital property settlement
agreement that all or any portion of the benefits payable under the Plan to a
Participant constitute community property of the Participant and his or her
spouse or former spouse (hereafter, the “Alternate Payee”) or property which is
otherwise subject to division by the Participant and the Alternate Payee, a
division of such property shall not constitute a violation of Section 6.1, and
any portion of such property may be paid or set aside for payment to the
Alternate Payee. The preceding sentence of this Section 6.2, however, shall not
create any additional rights and privileges for the Alternate Payee (or the
Participant) not already provided under the Plan; in this regard, the
Administrator shall have the right to refuse to recognize any judgment, order or
approval of a martial property settlement agreement that the Administrator it
its sole discretion determines provides for any additional rights and privileges
not provided under the Plan, including without limitation provisions relating to
form and time of payment.

 

ARTICLE VII

 

7.1 Delegation of Administrative Duties. Administrative duties imposed by this
Plan may be delegated by the Plan Administrator or the individual charged with
such duties.

 

7.2 Governing Law. This Plan shall be governed by the laws of the State of
Delaware.

 

7.3 Amendment, Modification and Termination of the Plan. The Plan Administrator
at any time may terminate and in any respect, amend or modify the Plan.

 

IN WITNESS WHEREOF, the Board has caused this amended and restated Plan to be
executed by a duly authorized officer of the Company this 16th day of July 2004.

 

SAFEWAY INC.

By:

 

/s/ Robert A. Gordon

--------------------------------------------------------------------------------

Name:

 

Robert A. Gordon

Its:

 

Senior Vice President & General Counsel

 

6